DETAILED ACTION
                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Examiner notes that the previous Miscellaneous Action with SSP mailed November 20, 2020 has been vacated. 

2.	Applicants’ amendment filed November 11, 2020 is acknowledged and has been entered.  Claims 7, 9, 10, 14 and 15 have been canceled.       Claims 1-6, 8, 11-13 and 16-25 are now pending in the instant application.    

3.	Applicant's election with traverse of Group II, 8(a), 11-13 and 17-25, in the reply filed on November 11, 2020 is acknowledged.  The traversal is on the ground(s) that “…Martinez- Florensa et al. teaches the inhibitory effect of recombinant soluble human CD6 (rshCD6) against Gram+ bacteria such as S. aureus. The document discloses the comparative use of rshCD6, meropenem and penicillin, separately, in methicillin resistant S. aureus (Fig. 3E). The possibility of the combined use of a CD6 product with any antibiotic is not mentioned in Martinez- Florensa et al.  The present application demonstrates the unexpected therapeutic effect of the combination of a CD6 product and imipenem or imipenem/cilastatin and does not show that any combination of a CD6 product with a broad-spectrum antibiotic would lead to improved effects. Even with broad-spectrum antibiotics of the same family, such as meropenem and imipenem (carbapenem family), there are significant—and not predictable—differences in the therapeutic effect of the co-administration 
 between single and combined therapy groups.  Therefore, when co-administering imipenem/cilastatin with sCD6 (via i.p. or i.v. routes) at least clear additive therapeutic effects is shown (par. [0147]).  This at least additive therapeutic effect of sCD6 is not observed, however, when combined with other broad-spectrum antibiotics from the same (meropenem) or different (erythromycin) class.  This indicates that the observed at least additive effect is specific for imipenem and cannot be systematically extended to other antibiotics (see par. [0148]).  Accordingly, 
This is not found persuasive because the present claims lack unity of invention because the technical feature of a CD6 product and Imipenem is not a special technical feature as it does not make a contribution over the prior art in view of Martinez- Florensa et al. (Journal of Infectious Diseases, April 1, 2014, 209:1077-1086) which already discloses sCD6, as well as broad spectrum antibiotics (i.e. meropenem) to treat infectious diseases. Martinez- Florensa et al. teaches the inhibitory effect of recombinant soluble human CD6 (rshCD6) against Gram+ bacteria such as S. aureus. The document discloses the comparative use of rshCD6, meropenem and penicillin, separately, in methicillin resistant S. aureus (Fig. 3E). The possibility of the combined use of a CD6 product with any antibiotic is not mentioned in Martinez- Florensa et al.  Imipenem is a broad spectrum antibiotic, art teaches the use of CD6 in the treatment of infectious conditions (abstract). The prior art also teaches the use of meropenem, which is a carbapenem-type antibiotic, a broad spectrum antibiotic (see Figure 3E. Imipenem is a broad spectrum intravenous beta-lactam antibiotic. The transitional phrases "comprising", "consisting essentially of' .   The requirement is still deemed proper and is therefore made FINAL.

4.	Claims 8, 11-13 and 17-25 are objected to because the claims depend from a withdrawn claim.

5.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 8(a), 11-13, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez- Florensa et al. (Journal of Infectious Diseases, April 1, 2014, 209:1077-1086) and Martinez- Florensa et al. (Eur. J. Immunol.  September, 2009, p. S61, Abstract# PA03/34) in view of Sarrias Fornes et al (CA2681828, 2008) and Papp-Wallace et al. (Antimicrobial Agents and Chemotherapy, Nov. 2011, 55/11:4943-4960).
Martinez- Florensa et al. (2014) which already discloses sCD6, as well as broad spectrum antibiotics (i.e. meropenem) to treat infectious diseases. Martinez- Florensa et al. teaches the inhibitory effect of recombinant S. aureus. The document discloses the comparative use of rshCD6, meropenem and penicillin, separately, in methicillin resistant S. aureus (Fig. 3E).  The 
possibility of the combined use of a CD6 product with any antibiotic is not mentioned in Martinez- Florensa et al.  Imipenem is a broad spectrum antibiotic, art teaches the use of CD6 in the treatment of infectious conditions (abstract). The prior art also teaches the use of meropenem, which is a carbapenem-type antibiotic, a broad spectrum antibiotic (see Figure 3E.  Imipenem is a broad spectrum intravenous  β-lactam antibiotic.  
Martinez-Florensa et al (2009) teaches that “CD6 is a lymphocyte receptor that belongs to the ancient and highly conserved scavenger receptor cysteine-rich superfamily (SRCR-SF).  Accumulating evidence 
point to some members of the SRCR-SF act as receptors for pathogen-associated molecular patterns. Previous data from our laboratory indicate that the extracellular domain of CD6 binds to and aggregates gram-negative and gram-positive bacteria through specific recognition of lipopolysacharide (LPS) and lipotheichoic acid (LTA), respectively. Accordingly, the i.p. infusion of a recombinant form of the ectodomain of CD6 (rshCD6), which was indistinguishable (in apparent molecular mass, antibody reactivity, and cell binding properties) from a circulating form of CD6 present in human serum, prevents LPS-induced septic shock in mice. Recent data from our laboratory also indicates that rshCD6 binds to saprophytic fungi and ameliorates the septic shock-like syndrome induced by zymosan in mice.  To gain further insight into the beneficial pathogen binding properties of rshCD6 we explored the effects of rshCD6 infusion in a mouse model of polymicrobial infection. To this, C57/Bl6 mice were 
“The CD6 product of the invention can be administered alone or in a composition with pharmaceutically acceptable carriers or excipients. The skilled in the art will adapt the composition depending on the particular mode of administration. The compositions may comprise the CD6 product as a single agent against the infectious diseases or the inflammatory conditions related thereto, combinations of such agents, or combinations with other therapeutic agents depending on the condition. Unless otherwise defined, all technical and scientific terms used herein have the same meaning as commonly understood by one of ordinary skilled in the art to which this invention belongs. Methods and materials similar or equivalent 
Papp-Wallace et al. teaches that carbapenem antibiotics play a critical role in treatment against bacteria.  “Carbapenems play a critically important role in our antibiotic armamentarium. Of the many hundreds of different β-lactams, carbapenems possess the broadest spectrum of activity and greatest potency against Gram-positive and Gram-negative bacteria. As a result, they are often used as “last-line agents’’ or “antibiotics of last resort” when patients with infections become gravely ill or are suspected of harboring resistant bacteria (23, 174-176, 223). Unfortunately, the recent emergence of multidrug-resistant (MDR) pathogens seriously threatens this class of lifesaving drugs (189). Several recent studies clearly show that resistance to carbapenems is increasing throughout the world (35, 64, 73, 123,151, 1.55, 173, 200). Despite this menacing trend, our understanding of how to best use these agents is undergoing a renaissance, especially concerning their role with regard to β-lactamase inhibition. In this context, we view the number, type, and diversity of carbapenems as compelling reasons to explore these compounds for new insights into drug 
Even though Martinez-Florensa et al (2014) may teach the individual use of CD6 and Imipenem (antibiotic) for treating infectious diseases, the prior art would suggest to one of ordinary skill in the art to use both of these medicinal components to treat infectious disease since they have been taught individually to treat infectious disease.   The additional references teach that inflammatory conditions (Sarras-Forenes et al) can be treated with such combinations as well as using additional antibiotic such as .

7.	Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Florensa et al. (Journal of Infectious Diseases, April 1, 2014, 209:1077-1086) and Martinez- Florensa et al. (Eur. J. Immunol.  September 2009, p. S61, Abstract# PA03/34) in view of Sarrias Fornes et al (CA2681828, 2008) and Papp-Wallace et al. (Antimicrobial Agents and Chemotherapy, Nov. 2011, 55/11:4943-4960) as applied to s 8(a), 11-13, 17-20 and 22-24 above, and further in view of  Abbas et al (WO2005019258-A2).
	Martinez-Florensa et al (2014), Martinez-Florensa et al (2009) in view Sarrias Fornes et al (2008) and Papp-Wallace et al (2011) are discussed above.   The prior art does not teach the claimed SEQ ID NO: 1, the CD6 product.  However, Abbas et al teaches the amino acid sequence of CD6, see below).
AUZ26852
ID   AUZ26852 standard; protein; 592 AA.
AC   AUZ26852;
DT   05-MAR-2009  (first entry)
DE   Human PRO amino acid sequence SEQ ID NO:2468.
KW   therapeutic; diagnostic test; immune disorder; immunomodulator;
KW   PRO protein; BOND_PC; CD6e; GO5044; GO5194; GO5515; GO5887; GO6955;
KW   GO7155; GO9986; GO16020.
OS   Homo sapiens.
CC PN   WO2005019258-A2.
CC PD   03-MAR-2005.
CC PF   10-AUG-2004; 2004WO-US025788.
PR   11-AUG-2003; 2003US-0493546P.
CC PA   (GETH ) GENENTECH INC.
CC PI   Abbas A,  Clark H,  Ouyang W,  Williams PM,  Wood WI,  Wu TD;
DR   WPI; 2005-202601/21.
DR   PC:NCBI; gi1903394.
DR   PC:SWISSPROT; P30203.
CC PT   New isolated PRO nucleic acid, useful for diagnosing, treating, or 
CC PT   preventing, e.g. systemic lupus erythematosus, rheumatoid arthritis, 
CC PT   osteoarthritis, systemic sclerosis, psoriasis, allergic disease, or 
CC PT   asthma.
CC PS   Claim 8; SEQ ID NO 2468; 158pp; English.
CC   The invention relates to an isolated nucleic acid (I) comprising at 
CC   least 80 % nucleic acid sequence identity to a nucleotide sequence encoding the
CC   polypeptide as shown in any one of SEQ ID NO: 1-6464 (see AUZ24385-
CC   AUZ30848), or to a nucleotide sequence comprising the full-length coding 
CC   sequence of the nucleotide sequence as shown in any one of SEQ ID NO: 1-
CC   6464. Also described: (1) a vector comprising (I); (2) a host cell 
CC   comprising the vector of (1); (3) a process for producing a PRO 
CC   polypeptide; (4) an isolated polypeptide comprising at least 80% amino 
CC   acid sequence identity to an amino acid sequence of the polypeptide as 
CC   shown in any one of SEQ ID NO: 1-6464; (5) a chimeric molecule comprising
CC   the polypeptide of (4) fused to a heterologous amino acid sequence; (6) 
CC   an antibody which specifically binds to the polypeptide of (4); (7) a 
CC   composition of matter comprising the polypeptide, an agonist of the 
CC   polypeptide, an antagonist of the polypeptide, or an antibody that binds 
CC   to the polypeptide, in combination with a carrier; (8) an article of 
CC   manufacture comprising: a container; a label on the container; and a 
CC   composition of matter comprising the polypeptide, an agonist of the 

CC   to the polypeptide, contained within the container, where the label on 
CC   the container indicates that the composition of matter can be used for 
CC   treating an immune related disease; (9) treating an immune related 
CC   disorder in a mammal in need; (10) determining the presence of a PRO 
CC   polypeptide in a sample suspected of containing the polypeptide; (11) 
CC   diagnosing an immune related disease in a mammal; (12) identifying a 
CC   compound that inhibits the activity of a PRO polypeptide; (13) 
CC   identifying a compound that inhibits the expression of a gene encoding a 
CC   PRO polypeptide; (14) identifying a compound that mimics the activity of 
CC   a PRO polypeptide; (15) stimulating the immune response in a mammal; and 
CC   (16) diagnosing an inflammatory immune response in a mammal. The PRO 
CC   nucleic acids and polypeptides are useful for diagnosing, treating, or 
CC   preventing an immune related disorder including systemic lupus 
CC   erythematosus, rheumatoid arthritis, osteoarthritis, juvenile chronic 
CC   arthritis, spondyloarthropathy, systemic sclerosis, idiopathic 
CC   inflammatory myopathy, Sjogren's syndrome, systemic vasculitis, 
CC   sarcoidosis, autoimmune hemolytic anemia, autoimmune thrombocytopenia, 
CC   thyroiditis, diabetes mellitus, immune-mediated renal disease, 
CC   demyelinating disease of the central or peripheral nervous system, 
CC   idiopathic demyelinating polyneuropathy, Guillain-Barre syndrome, chronic
CC   inflammatory demyelinating polyneuropathy, a hepatobiliary disease, 
CC   infectious or autoimmune chronic active hepatitis, primary biliary 
CC   cirrhosis, granulomatous hepatitis, sclerosing cholangitis, inflammatory 
CC   bowel disease, gluten-sensitive enteropathy, Whipple's disease, 
CC   autoimmune or immune-mediated skin disease, bullous skin disease, 
CC   erythema multiforme, contact dermatitis, psoriasis, allergic disease, 
CC   asthma, allergic rhinitis, atopic dermatitis, food hypersensitivity, 
CC   urticaria, immunological disease of the lung, eosinophilic pneumonia, 
CC   idiopathic pulmonary fibrosis, hypersensitivity pneumonitis, 
CC   transplantation associated disease, graft rejection, or graft-versus-
CC   host-disease. The present sequence represents a specifically claimed human 
CC   PRO amino acid sequence of the invention.
CC   Revised record issued on 26-FEB-2009 : Enhanced with precomputed 
CC   information from BOND.
SQ   Sequence 592 AA;

  Query Match             100.0%;  Score 2042;  DB 7;  Length 592;
  Best Local Similarity   100.0%;  
  Matches  373;  Conservative  0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DQLNTSSAESELWEPGERLPVRLTNGSSSCSGTVEVRLEASWEPACGALWDSRAAEAVCR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 DQLNTSSAESELWEPGERLPVRLTNGSSSCSGTVEVRLEASWEPACGALWDSRAAEAVCR 84

Qy        61 ALGCGGAEAASQLAPPTPELPPPPAAGNTSVAANATLAGAPALLCSGAEWRLCEVVEHAC 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        85 ALGCGGAEAASQLAPPTPELPPPPAAGNTSVAANATLAGAPALLCSGAEWRLCEVVEHAC 144

Qy       121 RSDGRRARVTCAENRALRLVDGGGACAGRVEMLEHGEWGSVCDDTWDLEDAHVVCRQLGC 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       145 RSDGRRARVTCAENRALRLVDGGGACAGRVEMLEHGEWGSVCDDTWDLEDAHVVCRQLGC 204


             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       205 GWAVQALPGLHFTPGRGPIHRDQVNCSGAEAYLWDCPGLPGQHYCGHKEDAGVVCSEHQS 264



Qy       241 WRLTGGADRCEGQVEVHFRGVWNTVCDSEWYPSEAKVLCQSLGCGTAVERPKGLPHSLSG 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       265 WRLTGGADRCEGQVEVHFRGVWNTVCDSEWYPSEAKVLCQSLGCGTAVERPKGLPHSLSG 324

Qy       301 RMYYSCNGEELTLSNCSWRFNNSNLCSQSLAARVLCSASRSLHNLSTPEVPASVQTVTIE 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       325 RMYYSCNGEELTLSNCSWRFNNSNLCSQSLAARVLCSASRSLHNLSTPEVPASVQTVTIE 384

Qy       361 SSVTVKIENKESR 373
             |||||||||||||
Db       385 SSVTVKIENKESR 397

8.	No claims are allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645